Title: From Alexander Hamilton to Thomas L. Parker, 26 September 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York Sepr. 26th. 1799
          
          Your letter of the sixteenth of this month has been delivered to me.
           The late Circular to the several Commandants requesting them to select two persons to be appointed as Cadets will enable you to reward the merit and exertions of Mr. Burk and Mr. Tennison. I have written to the Superintendant of Military Stores on the subject of ammunition; and have requested him to forward one hundred rounds to each regiment. For information on the subject of Winter Quarters, I refer you to one of my previous letters. You are apprised informed that the vicinity of Harper’s ferry is the place destined for the Winter Quarters of your regiment. I have written to the Secretary of War requesting that a sum of money on account be sent on sent to the several regiments, and have been given to understand that this will be has actually been received information that this will immediately be done. It will be proper for you to ascertain from Mr. Taylor ——————— him to his station.
          Captain Bishop has been directed to march with his company to the Delaware.
          As it was not the practice during the late war to furnish Bayonet belts & Scabbards, no measures have been taken to provide a supply of the Article in the public stores. I am informed however that measures are now taking for the purpose—In the mean time it will be proper to follow the plan that was pursued during the —— War by of causing the soldiers to keep their Bayonets constantly fixed.
          I have written to the proper authority on the subject of Coats and vests, and have reason to expect that a supply has been forwarded sufficient, with what you have already received, to make up the complement of three fourths of the regiment.
          With great considn I am, Sir & &
        